IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                     No. 02-50201
                                   Summary Calendar



                                 DAVID BRYAN BALLARD,

                                                         Plaintiff-Appellant,

                                           versus

STATE OF TEXAS, Institutional Division, Huntsville, Texas, et al,

                                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-01-CV-783-JN
                        --------------------
                           August 30, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

         David Bryan Ballard appeals the dismissal of his civil rights

suit against           the    Huntsville    Unit    of   the   Texas   Department   of

Criminal Justice. Ballard argues that his sentence was supposed to

end in June 25, 1998, and that he continued on parole until

November 1999.           He states, as he did in the district court, that,

at   a       hearing    in    Amarillo,    Texas,    a   representative     from    the

Huntsville        Unit       admitted   that   Ballard’s       sentence   had   ended.

Ballard states that he was released at that time.

         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-50201
                                   -2-

     Ballard’s    allegation,   which    alludes    to   a   state   tribunal

possibly declaring his sentence beyond June 1998 invalid, could

state a valid 42 U.S.C. § 1983 claim not barred by Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).             Also, though the Texas

Department   of   Criminal   Justice    is   protected   by    the   Eleventh

Amendment from suits for money damages, see Talib v. Gilley, 138

F.3d 211, 213 (5th Cir. 1998), a pro se plaintiff who has named the

wrong defendant should be permitted to amend his pleadings when it

is clear from his complaint that there is a potential ground for

relief.   Gallegos v. La. Code of Criminal Procedures Art. 658, 858

F.2d 1091, 1092 (5th Cir. 1988).

     It is not clear from the current record that Ballard’s claim

is frivolous.     See Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).

The district court’s dismissal of Ballard’s complaint is VACATED

and the case is REMANDED for further proceedings.